       3:20-cv-01552-JMC        Date Filed 08/03/20       Entry Number 102    Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

 Mary T. Thomas, et al.,                              Civil Action No.: 3:20-cv-01552-JMC
              Plaintiff,
                                                          DEFENDANTS’ DISCLOSURE RE:
 v.                                                          AFFIDAVIT OF RECORDS
                                                                  CUSTODIANS
 Marci Andino, et al.,
              Defendants.

          Pursuant to the Court’s June 10, 2020 Conference and Scheduling Order (ECF No. 67),

Defendants Mari Andino, John Wells, JoAnne Day, Clifford J. Elder, Linda McCall and Scott

Moseley (“State Election Commission Defendants”), by counsel, discloses that it has not yet

identified any record custodian witnesses to be presented by affidavit at trial. State Election

Commission Defendants reserve the right to supplement this disclosure as allowed by applicable

rules and this Court if and when any record custodian is identified.

          Dated this 3rd day of August, 2020.

                                                Respectfully submitted,



                                                /s/Jane W. Trinkley
                                                M. Elizabeth Crum
                                                Fed. ID No. 372
                                                lcrum@burr.com
                                                Wm. Grayson Lambert
                                                Fed. ID No. 11761
                                                glambert@burr.com
                                                Jane W. Trinkley
                                                Fed. ID No. 4143
                                                jtrinkley@burr.com
                                                BURR & FORMAN LLP
                                                Post Office Box 11390
                                                Columbia, SC 29211
                                                (803) 799-9800


43921135 v1
       3:20-cv-01552-JMC   Date Filed 08/03/20   Entry Number 102      Page 2 of 2




                                       Robert Bolchoz
                                       Robert Bolchoz LLC
                                       robert@blochoz.com
                                       P.O. Box 6989
                                       Columbia, SC 29260
                                       (803) 790-7474

                                       Karl Smith Bowers, Jr.
                                       BOWERS LAW OFFICE
                                       butch@butchbowers.com
                                       P.O. Box 50549
                                       Columbia, SC 29250
                                       (803) 753-1099

                                       Harrison D. Brant
                                       STATE ELECTION COMMISSION
                                       Harrison.brant@gmail.com
                                       1122 Lady Street, Suite 500
                                       Columbia, SC 29201
                                       (803) 734-9063


                                       Attorneys for State Election Commission Defendants




                                          2
43921135 v1
